Citation Nr: 0638452	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  05-20 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating greater than 30 percent 
for chronic obstructive pulmonary disease (COPD) with 
bronchial asthma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel






INTRODUCTION

The veteran served on active duty from December 1944 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied a disability rating greater 
than 30 percent for the veteran's service-connected COPD with 
bronchial asthma.  


FINDING OF FACT

Pulmonary function testing showed the lowest Forced 
Expiratory Volume in one second (FEV-1) value to be 62 
percent of the predicted value, the lowest FEV-1 to Forced 
Vital Capacity (FVC) ratio to be 71 percent of the predicted 
value, and the lowest diffusion capacity of carbon monoxide, 
single breath, (DLCO)(SB) value to be 88 percent of the 
predicted value.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent 
for COPD with bronchial asthma have not been met.  
38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R.       §§ 4.1-
4.14, 4.97, Diagnostic Code 6604 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran was treated for respiratory problems while on 
active duty.  As a result, a February 1946 rating decision 
granted service connection and assigned a 10 percent 
disability rating for asthma.  In September 1982, the RO 
recharacterized this disability as COPD with bronchial asthma 
and assigned a 30 percent disability rating.  The veteran is 
now seeking a disability rating greater than 30 percent for 
his COPD with bronchial asthma. 

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran's COPD with bronchial asthma has been rated as 30 
percent disabling under Diagnostic Code (DC) 6604.  Under 
this code provision, the next higher rating of 60 percent for 
COPD requires an FEV-1 of 40 to 55 percent predicted; an FEV-
1/FVC ratio of 40 to 55 percent predicted; or a DLCO (SB) of 
40 to 55 percent predicted; or maximum oxygen consumption of 
15 to 20 ml/kg/min (with cardiorespiratory limit).  38 C.F.R. 
§ 4.97, DC 6604.

A 100 percent rating is warranted if the following findings 
are demonstrated: an FEV-1 of less than 40 percent predicted; 
or an FEV-1/FVC ratio of less than 40 percent predicted; or a 
DLCO (SB) of less than 40 percent predicted; or maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation); or cor pulmonale 
(right heart failure); or right ventricular hypertrophy; or 
pulmonary hypertension (shown by Echo or cardiac 
catheterization); or episode(s) of acute respiratory failure; 
or if outpatient oxygen therapy is required.  Id.

Applying the above criteria to the facts of this case, the 
Board finds no basis to assign a disability rating greater 
than 30 percent for the veteran's COPD with bronchial asthma.  
Pulmonary function testing was performed on only one occasion 
in October 2004.  A report from that study revealed a 
prebronchodilator FEV-1 value of 62 percent predicted, an 
FEV-1/FVC ratio of 71 percent predicted, and a DLCO (SB) 
value of 88 percent predicted.  These findings were 
interpreted as showing a minimal obstructive lung defect.  

The Board notes that each of the above values is greater than 
55 percent, thereby precluding a disability rating greater 
than 30 percent under DC 6604.  In addition, the VA 
examination report, as well as private treatment records from 
C.W., M.D., makes no reference to maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardiorespiratory limit).  Thus, 
the criteria for a 60 percent disability rating under DC 6604 
have not been met.  The post-service medical record, as a 
whole, provides evidence against this claim. 

In addition, the veteran's COPD with bronchial asthma does 
not meet the criteria for a 100 percent disability rating, as 
there is also no evidence of maximum exercise capacity less 
than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), cor pulmonale, right ventricular 
hypertrophy, pulmonary hypertension, an episode of acute 
respiratory failure, or the use of oxygen therapy is 
required.

In conclusion, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 30 
percent for the veteran's COPD with bronchial asthma.  
Accordingly, the appeal is denied.

Veterans Claims Assistance Act of 2000

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO (1) informed the 
veteran about the information and evidence not of record that 
is necessary to substantiate his claim; (2) informed him 
about the information and evidence that VA will seek to 
provide; (3) informed him about the information and evidence 
he is expected to provide; and (4) requested him to provide 
any evidence in his possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, No. 02-1814 
(September 22, 2006) (finding that the Board erred by relying 
on various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative, 
namely treatment records from Dr. C.W.  In addition, the 
veteran was afforded a VA examination in October 2004 to 
determine the severity of his COPD with bronchial asthma.  
Since examination report includes pulmonary function testing, 
it is adequate for rating purposes.  Accordingly, the Board 
finds that no further action is necessary to meet the 
requirements of the VCAA or the Court.

ORDER

A disability rating greater than 30 percent for chronic 
obstructive pulmonary disease with bronchial asthma is 
denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


